Title: From John Adams to Hannah Adams, 10 March 1791
From: Adams, John
To: Adams, Hannah



Miss Adams
Philadelphia March 10. 1791

I have this day received your obliging Letter of the twenty first of February, inclosing a Copy of a proposed Dedication.
Your request of my permission to dedicate to me, the Second Edition of your View of Religion is very flattering to me: because, although I am ash to acknowledge I have never seen the Book, I know its reputation to be very respectable, not only in  country but in Europe.
Although I am conscious that some of the Compliments intended me, have not been so well merited, I wish they had been, I shall leave to your inclination and discretion every thing of that kind: only request that all Titles literary or political  be omitted and that the Address may be only John Adams Vice-President of the United States of America.
If you please you may add my name  List of your subscribers for three Copies of your book.
You and I are undoubtedly related by Birth, although personally unknown to each other, and although We were both “born in humble obscurity,” yet I presume neither of Us have any Cause to regret that Circumstance.  If I could ever suppose that Family Pride were in any Case excusable, I should think a descent from a line of virtuous independent New England farmers, for 160 Years, were a better foundation for it, than a descent through royal or noble Scoundrels ever since the flood.
I am, Miss Adams very sincerely your / well Wisher, and with great Esteem / your most humble servant

John Adams